Citation Nr: 0317013	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  96-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension with 
coronary artery disease and diffuse multi-vessel disease 
status post bypass graft surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim for 
service connection for heart disease, to include 5 blocked 
arteries requiring quadruple bypass surgery.  The issue was 
subsequently re-characterized as hypertensive cardiovascular 
disease and the Board remanded the claim in July 1999 for 
further development.  

An RO decision in April 2001 granted the veteran's claim for 
service connection for a myocardial infarction while on 
inactive duty for training under the provisions of the 
Veterans Benefits and Health Improvement Act of 2000, Pub. L. 
No. 106-419, § 301, 114 Stat. 1822, 1825 (2000), codified as 
amended at 38 U.S.C. § 101(24)).  That law redefined the term 
"active military, naval or air service", 38 U.S.C.A. § 
101(24), to include: (C) any period of inactive duty training 
during which the individual concerned was disabled or died- 
(i) from an injury incurred or aggravated in line of duty; or 
(ii) from an acute myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident (emphasis added) occurring 
during such training.  The RO initially assigned a zero 
percent rating for the myocardial infarction, which the 
veteran appealed, but subsequently increased the evaluation 
to 10 percent and the veteran agreed with that evaluation.  
The RO denied service connection for coronary artery disease 
and hypertension on the basis that such was not incurred in 
or aggravated during active service.  Thus the issue that 
remains in appellate status is service connection for 
hypertension with coronary heart disease.  

The Board notes that, in a VA General Counsel opinion, 
VAOGCPREC 86-90, Rae v. United States, 159 Ct.Cl. 160 (1962), 
and Stephens v. United States, 358 F.2d 951 (Ct.Cl.1966) were 
cited and it was noted that, in the latter, at 956, the court 
discussed the Army Medical Board's findings, to the effect 
that plaintiff's heart attack "was a common manifestation of 
a slowly developing arteriosclerotic condition, typical of 
human males and commencing at an early age.  The (Army 
Medical) Board was of the opinion that the particular 
physical activities precipitating the infarction were not of 
an usual nature, could not in themselves have been 
responsible for causing an acute coronary occlusion and that 
the infarction was probably one of the ordinary instances and 
complications occurring in the course of a coronary disease.  
General Counsel held that a myocardial infarction, sustained 
during the course of mandatory heavy exertion during inactive 
duty training, did not constitute "an injury" within the 
meaning of 38 U.S.C. § 101(24) or aggravation by injury of a 
preexisting disorder.  While the amended 38 U.S.C. § 101(24) 
noted above specifically allows for service connection for a 
myocardial infarction, it did not specify underlying cardiac 
disease, such as coronary artery disease, or hypertension.  
Nevertheless, the veteran's appeal includes the question of 
whether service connection is warranted for the veteran's 
heart disease and hypertension under the provisions of the 
cited legal authority, as well as whether the diseases in 
question were incurred during active service or during active 
duty for training.  


REMAND

The Board undertook additional development on the instant 
case in July 2002, pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  The evidence received by the Board 
since that time includes report of a VA examination dated in 
April 2003, which addresses the veteran's claim that his 
hypertension and coronary artery disease was incurred during 
active service or active duty for training.  Additionally, 
associated with the claims file since the most recent 
Supplemental Statement of the Case, issued in April 2001, is 
private medical evidence received by the RO pursuant to the 
Board's requests for evidence from the veteran.  The evidence 
received by the RO was obtained without a waiver of initial 
consideration of the evidence by the RO.
 
On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104(a).  The 
Federal Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) 
was invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.

While the Board may now contact the veteran directly to 
determine if he wishes to waive RO review of evidence 
received as a result of Board development, if evidence is 
associated with the claims file other than by Board 
development, and the appellant has not waived initial RO 
consideration of that evidence, the case must be remanded to 
the RO (unless the appeal can be granted in full).  38 C.F.R. 
§§ 19.9(a), 19.31 (2002).  Some of the evidence in question 
was received by the RO before the case was recertified to the 
Board and, while it was noted in a subsequent RO decision, 
such addressed the proper rating for the veteran's myocardial 
infarction; the RO did not address the additional evidence in 
the context of the service connection claims that remain on 
appeal.  Additional relevant evidence was subsequently 
submitted by the veteran to the RO and it was transferred to 
the Board; it is not clear whether such was in response to 
the Board's development request.   

In light of the Federal Circuit's holding, and the receipt of 
additional evidence by the RO without a waiver of initial 
consideration of the evidence, the Board concludes that it 
must remand the veteran's claim to the RO to consider the 
additional evidence in the first instance.

The RO should also ensure compliance with the duty to notify 
and assist provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
to include notifying the veteran of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. 
§ 5103(b).  The RO's attention is 
directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present. 

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
hypertension with coronary artery disease 
and diffuse multi-vessel disease status 
post bypass graft surgery, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in April 2001.
 
3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2001 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




